DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4th 2022 has been entered.

Response to Amendment
3.	According to paper filed January 4th 2022, claims 1-22 are pending for examination with a May 28th 2020 effectively filing date.
	By way of the present Amendment, claims 1-2, 4-5, and 7-18 are amended. Claims 3, 6, and 19 are canceled, and claims 21-22 are newly added.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
7.	Claims 1-2, 4-5, 7, 9-18, and 22 are rejected under 35 U.S.C. §103 as being unpatentable over Sun et al. (US 2013/0125045), hereinafter Sun, and further in view of Kim et al. (US 2013/0283206), hereinafter Kim.
Claim 1
“displaying a first title bar in a maximized state at a first location within a viewable region of the display device, wherein the first title bar is for a window displayed within the viewable region of the display device; displaying a second title bar in a minimized state at a second location within the viewable region of the display device, wherein the second title bar is for the window displayed within the viewable region of the display device, and wherein the second title bar is displayed at a same time as the first title bar” Sun Figure 3A depicts a first title bar and a second title for window 300” and both title bars are displayed at a same time as claimed;

“receiving an input gesture at the display device; determining whether the input gesture is received at the second location displaying the second title bar in the minimized state ” Sun [0022] discloses “FIG. 3A is … a touch screen that includes a first region and a second region”;

“in response to determining that the input gesture is received at the second location, transition the second title bar from the minimized state to a maximized state, wherein a dimension of the second title bar in the minimized state is smaller than the dimension of the second title bar in the maximized state” Kim [0155] discloses “the size of the first window displayed on the display unit is less than the entire screen size… when a continuous tap for a title bar which is a size adjustment region of the first window is sensed, the electronic device may enlarge a size of the first window to a certain size”;
	Kim discloses the title bar can be enlarged to a certain size and the “entire screen size” is the “maximum state” as claimed;

“transitioning the first title bar from the maximized state to a minimized state, wherein a dimension of the first title bar in the maximized state is larger than the dimension of the first title bar in the minimized state” Kim [0162] discloses “the electronic device proceeds to step 1607 and may reduce the size of the first window by a reference size. … when a continuous tap for a title bar which is a size adjustment region of the first window is sensed, the electronic device may reduce a size of the first window to a certain size”;
	Kim discloses the title bar can be reduced to a certain size, which is the “minimum state” as claimed.

Sun and Kim disclose analogous art. However, Sun does not spell out the “transitioning the second title bar from the minimized state to a maximized state” as recited above. Said feature is disclosed in Kim. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Kim into Sun to enhance its title bar resizing functions.

Claim 2
“receiving a second input gesture at the display device, and based on a location associated with the received second input gesture, causing an application to launch such that a window associated with the launched application is rendered at the display device” Kim abstract discloses “multiple application is provided. The mobile device includes a touch screen for displaying a first window where a first application is executed, a second window where a second application different from the first application is executed”.

Claim 4
“receiving a second input gesture at the display device; and based on a location associated with the received second input gesture, causing an interaction to occur with a toolbar of an application, wherein the toolbar of the application is displayed at the display device” Kim [0162] discloses “the electronic device proceeds to step 1607 and may reduce the size of the first window by a reference size”.

Claim 5
“causing one or more caption controls to be displayed in the second title bar when the second title bar is in the maximized state, wherein the caption control is displayed at a location associated with the received input gesture” Kim [0162] discloses “when a continuous tap for a title bar which is a size adjustment region of the first window is sensed, the electronic device may reduce a size of the first window to a certain size”; and the “caption control” is depicted in Figure 3C of Kim.

Claim 7
“wherein the received input gesture is at least one of a press gesture, swipe gesture, or approach gesture” Sun [0048] discloses “a touch gesture”.

Claim 9
“wherein the input gesture is determined to be received at the second location when a location associated with the input gesture is within a predetermined distance of the second location” Sun Figure 3A depicts a first title bar and a second title for window 300” and both title bars are displayed within a predetermined distance as claimed.

Claim 10
“wherein the input gesture is determined to be received at the second location when a location associated with the input gesture within a same quadrant within a same quadrant of the viewable region of the display device as the second location” Sun Figure 3D, the “B” and “C” locations are the second “location” and within a “same quadrant” as claimed.

Claims 11-15
Claims 11-15 are rejected for the rationale given for claims 1-2, 4-5, and 7 respectively.

Claims 16-18
Claims 16-18 are rejected for the rationale given for claims 1, 4, and 5 respectively.

Claim 22
“wherein the dimension is a number of pixels” Sun [0061] discloses “sets of pixels included in the touch screen 190”.

8.	Claim 20 is rejected under 35 U.S.C. §103 as being unpatentable over Sun et al. (US 2013/0125045), hereinafter Sun, in view of Kim et al. (US 2013/0283206), hereinafter Kim, and further in view of Santos (US 2007/0016875), hereinafter Santos.
Claim 20
“moving the second title bar in the minimized state to another location within the viewable region of the display device” Santos [0044] discloses “clicking on and dragging title bar 620 using a mouse”.

Sun, Kim, and Santos disclose analogous art. However, Sun does not spell out the “moving the second title bar” as recited above. Said feature is disclosed in Santos. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Santos into Sun to enhance its title bar resizing functions.

9.	Claim 21 is rejected under 35 U.S.C. §103 as being unpatentable over Sun et al. (US 2013/0125045), hereinafter Sun, in view of Kim et al. (US 2013/0283206), hereinafter Kim, and further in view of Altman (US 2003/0212958), hereinafter Altman.
Claim 21
“wherein the second title bar in the minimized state includes a locator associated with the second location” Altman Figure 4C and [0051] discloses “a horizontal scrolling indicator 412”.

Sun, Kim, and Altman disclose analogous art. However, Sun does not spell out the “title bar locator” as recited above. Said feature is disclosed in Altman. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Altman into Sun to enhance its title bar resizing functions.

Allowable Subject Matter
10.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
11.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number 571-273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175